WALDEN, Chief Judge
(dissenting):
I would reverse and remand with instructions to reduce the plaintiff’s judgment from $10,630 to $4,500.
*522Plaintiff was a shipper of household goods and defendant was a public carrier. The goods were destroyed in interstate transit. Plaintiff sued the carrier.
The bill of lading contained a clear and proper limitation of liability provision (which would limit the carrier’s liability to $4,500). Plaintiff signed the bill of lading and acknowledged at trial that she knew it was a contract but said she didn’t know about the limitation of liability proviso.
In my opinion the trial court erred in denying the carrier’s motion for directed verdict and erred in presenting the question to the jury on the plaintiff’s assertion of mistake.
And so, without elaboration, it is my view, as a matter of law, that the plaintiff was bound by the limitation of liability provision in the contract.